Name: 97/518/EC: Commission Decision of 1 August 1997 concerning certain protective measures with regard to certain fishery products originating in Malaysia (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  international trade;  foodstuff;  Asia and Oceania;  fisheries
 Date Published: 1997-08-06

 Avis juridique important|31997D051897/518/EC: Commission Decision of 1 August 1997 concerning certain protective measures with regard to certain fishery products originating in Malaysia (Text with EEA relevance) Official Journal L 214 , 06/08/1997 P. 0055 - 0055COMMISSION DECISION of 1 August 1997 concerning certain protective measures with regard to certain fishery products originating in Malaysia (Text with EEA relevance) (97/518/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19 thereof,Whereas, upon importation of frozen cephalopods originating in a processing establishment in Malaysia, the presence of Salmonella paratyphi B has been detected;Whereas the presence of Salmonella paratyphi on food is a result of bad hygienic practices before and/or after processing of food;Whereas the presence of Salmonella paratyphi on food presents a potential risk for human health;Whereas imports of products from the establishment concerned in Malaysia must therefore not be further allowed;Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 This Decision shall apply to fishery products, fresh, frozen or processed, originating in Malaysia.Article 2 Member States shall ban the imports of fresh fishery products, in all forms, originating in the following establishment in Malaysia: Sea Master Trading - Penang code No 12.Article 3 The Member States shall modify the measures they apply in trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 4 This Decision is addressed to the Member States.Done at Brussels, 1 August 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 162, 1. 7. 1996, p. 1.